Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments Regarding Applicant’s Amendment
The amendment filed March 02, 2021, has been entered.
The claims no longer invoke 35 U.S.C. § 112(f) due to the amendment.
The rejections under 35 U.S.C. §§ 101, 102(a)(1) and 103 are all withdrawn in response to the amendment.
All rejections having been withdrawn, this application is in condition for allowance.

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	The article “A Semi-Automatic Relative Calibration of a Fixed and PTZ Camera Pair for Master-Slave Control” by Mohanty et al. teaches an approach for calibration of a fixed and PTZ camera pair for master-slave control.
	The article, “Using Stationary-Dynamic Camera Assemblies for Wide-area Video Surveillance and Selective Attention” by Jain et al. teaches using stationary-dynamic camera assemblies for surveillance, wherein the pan degree-of-freedom is calculated assuming the optical center of a PTZ camera is collocated on the pan and tilt axes.

	
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON C CHANG whose telephone number is (571)272-7417.  The examiner can normally be reached on Mon-Fri 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JON CHANG/Primary Examiner, Art Unit 2665